Per Curiam.
1. Fraud voids all contracts. Civil Code (1910), § 4254. 2. Parol evidence is admissible to show that a writing was either originally void or has subsequently become such. Civil Code (1910), § 5790.
3. The amendment to the plaintiff’s petition did not set forth a new cause of action, and was properly allowed by the court.
4. The petition set forth a cause of action, and the court did not err in overruling the demurrer thereto on any of the grounds thereof.

Judgment affirmed.


All'the -Justices concur, except Beele, P. J., dissenting.